 



Exhibit 10.14F
Fifth Addendum to Consulting Agreement
Dated February 1, 2000
     This Fifth Addendum is made by and between Avalon Pharmaceuticals, Inc.
(formerly Therapeutic Genomics, Inc.) a Delaware corporation, located at 20358
Seneca Meadows Parkway, Germantown, MD 20876 (“AVALON”), and Bradley G.
Lorimier, an individual with an address at 7807 Fox Gate Court, Bethesda, MD
20817 (“CONSULTANT”).
     In exchange for Consultant’s commitment to provide additional support to
AVALON’S business development efforts, AVALON agrees to extend CONSULTANT’S
contract term until December 31, 2007, or until terminated as set forth in
section 6 of the February 1, 2000 Agreement.
     CONSULTANT’S compensation will be $10,000 per month.
     CONSULTANT acknowledges continuing to be bound by the terms and conditions
of the agreement entitled “Confidentiality, Assignment of Inventions and
Non-Competition Agreement” (Exhibit B) dated February 1, 2000.
     CONSULTANT acknowledges that all other terms and conditions of the
February 1, 2000 agreement are in full force and effect during the term of this
extension.
READ, AGREED AND ACCEPTED:
Signed for and on behalf of

                      AVALON PHARMACEUTICALS, INC.       BRADLEY G. LORIMIER    
 
                   
By:
  /s/ Kenneth C. Carter, Ph.D.       By:   /s/ Bradley G. Lorimier    
 
                   
Name:
  Kenneth C. Carter, Ph.D       Date:   January 5, 2007    
Title:
  CEO & President                
Date:
  January 5, 2007                

